Dismissal and Opinion Filed July 1, 2013




                                         S
                                         In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00047-CV

    GC APARTMENTS, LLC D/B/A GREEN CROSSING APARTMENTS, Appellant
                                   V.
      EPS SERVICES, INC D/B/A EXPO PROFESSIONAL SERVICE, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-04522-H

                               MEMORANDUM OPINION
                  Before Chief Justice Wright, Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By letter dated February 4, 2013, appellant notified the Court that the parties in this case

had reached a settlement. On April 1, 2013, we notified the parties that the Court had not

received a motion to dismiss in this case and that unless we received correspondence from the

parties indicating the case should not be dismissed, we would dismiss the appeal on our own

motion. To date, we have not received any correspondence from the parties. Accordingly, we

dismiss this appeal. See TEX. R. APP. P. 42.3(b).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
130047F.P05                                         CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GC APARTMENTS, LLC D/B/A GREEN                     On Appeal from the 160th Judicial District
CROSSING APARTMENTS, Appellant                     Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-12-04522-H.
No. 05-13-00047-CV         V.                      Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Lewis participating.
EPS SERVICES, INC D/B/A EXPO
PROFESSIONAL SERVICE, Appellee

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED. Subject
to any agreement of the parties, each party shall bear its own costs of this appeal.


Judgment entered July 1, 2013




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–